 TEAMSTERS LOCAL 
992
 (UPS GROUND FREIGHT
, INC
.)  543 International Brotherhood of Teamsters, Local 992
 (UPS Ground Freight, Inc.) 
and
 Ronald Wha
r-ton
.  Case 05
ŒCBŒ132184
 April 
6, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBE
RS JOHNSON 
 AND 
MCFERRAN
 On December 11, 2014, Administrative Law Judge A
r-thur J. Amchan issued the attached decision. The R
e-spondent filed exceptions and a supporting brief.  The 
General Counsel filed an answering brief.  
 The National Labor Relations Boar
d has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions
1 and 
to adopt the 
recommended Order as modified
2 and set 
forth in full below. 
 1  We affirm the judge™s conclusion that the Respondent violated 
Sec. 8(b)(1)(A) of the Act when its business agent, Robert Fahnestock, 
threatened or implied that the Charging Party, Ronald Wharton, could 

be brought up on internal union charges if he testifi
ed on behalf of his 
Employer, UPS Ground Freight, Inc., in a February 20, 2014 arbitration 
proceeding.  In doing so, we do not rely on the judge™s statements that 
Office Employees Local 251 (Sandia National Laboratories)
, 331 
NLRB 1417, 1418
Œ1419 (2001), ﬁ
has no bearing on the instant matterﬂ 
because it ﬁstands for the proposition that a union violates Sec[.] 
8(b)(1)(A) 
only
 when there is a nexus to the employee
-employer rel
a-tionship.ﬂ (Emphasis added.)   Rather, as the Board made clear in 
Sa
n-
dia
, ﬁSec[.] 
8(b)(1)(A)™s proper scope, in union discipline cases, is to 
proscribe union conduct against union members that impacts on the 
employment relationship, impairs access to the Board™s processes, 
pertains to unacceptable methods of union coercion, such as phys
ical 
violence in organizational or strike contexts, or otherwise impairs pol
i-cies imbedded in the Act.ﬂ  Here, we find that Fahnestock™s statement 

to Wharton, as the latter approached the arbitration hearing room, that 

internal charges might be filed again
st him if he testified for the e
m-ployer, or that the Union might file such charges, clearly ﬁimpair[ed] 
policies imbedded in the Act.
ﬂ  See ibid.  
As noted by the judge, grie
v-
ance and arbitration procedures are a fundamental component of n
a-tional labor pol
icy.  The Board has explained that ﬁ[a]rbitration is the 
keystone to industrial peace in the day
-to-day application and interpr
e-tation of the collective
-bargaining agreement, and its integrity without 
impediment has been sanctioned by the Supreme Court in 
the 
Stee
l-workers
 trilogy.  It is essential to the existence of the arbitration process 
that witnesses testify before the arbitrator without fear of reprisal from 
either the employer or the union.ﬂ  
Teamsters Local 788 (San Juan 
Islands Cannery)
, 190 NLRB 2
4, 27 (1971) (footnote omitted); see also 
Graphic Communications Local 388M (Georgia Pacific Corp.)
, 300 
NLRB 1071, 1072
Œ1073 (1990).  
 2  We shall modify the judge™s recommended Order to conform to 
the Board™s standard remedial language
, and w
e shall subs
titute a new 
notice to conform to the Order as modified.  
 ORDER
 The National Labor Relations Board orders that the 
Respondent, the International Brotherhood of Teamsters, 
Local 992, its officers, agents, and representatives, shall   
 1. Cease and desis
t from
 (a) 
 Threatening or implying that an employee could be 
brought up on internal union charges for testifying on 
behalf of an employer in an arbitration proceeding.
 (b)
  In any like or related manner restraining or coer
c-ing employees in the exercise of
 the rights guaranteed 
them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) 
 Within 14 days after service by the Region, post at 
its business office and other places where notices to it
s 
members are customarily posted, including any bulletin 

board it may be allowed to use at the UPS Ground 
Freight, Inc. facility in Williamsport, Maryland, copies 
of the attached notice marked ﬁAppendix.ﬂ
3  Copies of 
the notice, on forms provided by the Re
gional Director 
for Region 5, after being signed by the Respondent™s 
authorized representative, shall be posted by the R
e-spondent and maintained for 60 consecutive days in co
n-spicuous places, including all places where notices to 
members are customarily po
sted.  In addition to physical 
posting of paper notices, notices shall be distributed ele
c-tronically, such as by email, posting on an intranet or an 

internet site, and/or other electronic means, if the R
e-spondent customarily communicates with its members b
y such means.  Reasonable steps shall be taken by the R
e-spondent to ensure that the notices are not altered, d
e-faced, or covered by any other material.
 (b) 
 Within 14 days after service by the Region, deliver 
to the Regional Director for Region 5 signed 
copies of 
the notice in sufficient number for posting by the E
m-ployer at its Williamsport, Maryland facility, if it wishes, 
in all places where notices to employees are customarily 
posted.
 (c)
  Within 21 days after service by the Region, file 
with the Regi
onal Director for Region 5 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 

taken to comply.
 3  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant t
o a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 362 NLRB No. 64
                                                                                                                         DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 544 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representati
ves to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 threaten or imply that you could be 
brought up on internal union charges for tes
tifying on 
behalf of an employer in an arbitration proceeding.
 WE WILL NOT
 in any like or related manner restrain or 
coerce you in the exercise of the rights listed above.
  INTERNATIONAL 
BROTHERHOOD OF 
TEAMSTERS
, LOCAL 
992   The Board™s decision can be found at 
www.nlrb.gov/case/05
ŒCB
Œ132184
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.     Daniel M. Heltzer, Esq.
, for the General Counsel.
 Jonathan G. Axelrod, Esq.
 (Beins, Axelrod, P.C.
), of Washin
g-ton, D.C., f
or the Respondent.
 DECISION
 STATEMENT 
OF THE 
CASE
 ARTHUR 
J. AMCHAN
, Administrative Law Judge. This case 
was tried in Hagerstown, Maryland, on October 28, 2014. 
Ronald Wharton, the Charging Party, filed the charge on July 7, 
2014.  The General Counsel issued the complaint on July 31, 

2014.
 The 
General Counsel alleges that Respondent, Teamsters 
Local 992, by Business Agent Robert Fahnestock violated Se
c-tion 8(b)(1)(A) of the Act by threatening the Charging Party, 
Ronald Wharton, with internal union charges, if he testified on 
behalf of his employ
er 
in an arbitration proceeding.  
This Fe
b-ruary 20, 2014 arbitration proceeding involved the discharge of 

a fellow employee at UPS Ground Freight, Gene Longworth.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after co
nsidering the briefs filed 
by the General Counsel and Respondent, I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Employer, UPS Ground Freight, is a corporation, e
n-gaged in the intrastate and interstate transportation of freight.  It 
maintains a
 terminal in Williamsport, Maryland, and performs 
services valued in excess of $50,000 outside of the State of 
Maryland.  UPS Ground Freight is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and the Union, Inter
national Brotherhood of Teamsters 
Local 992, is a labor organization within the meaning of Se
c-tion 2(5) of the Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 The Charging Party, Ronald Wharton, is a truckdriver for 
UPS Ground Freight.  He generally hauls freigh
t from the UPS 
terminal in Williamsport, Maryland, to Philadelphia and back.  
He is a member of the bargaining unit represented by Tea
m-
sters Local 992 and at one time was a union steward.  Som
e-time prior to January 2014, Wharton resigned his position as 
union steward.
 On January 14, 2014, Wharton allegedly had one or two a
l-tercations or confrontations with fellow employee and union 
member Gene Longworth.  On or about January 24, 2014, UPS 
Ground Freight discharged Longworth as a result of these a
l-leged inci
dents.
 The Union filed a grievance over Longworth™s termination.  
This grievance was docketed to be heard in an employer
-union 
arbitration scheduled for February 20, 2014, at the Omni hotel 
in Richmond, Virginia.  On February 20, UPS terminal mana
g-er, Benj
amin Campbell
, called Ronald Wharton and asked him 
to go to Richmond to testify in the Longworth arbitration.
 Wharton drove to Richmond and was met by UPS Labor R
e-lations Manager Robert Cowie.  Cowie and Wharton then pr
o-ceeded towards the meeting rooms in which the arbitration 

sessions were being conducted.  In the hallway on the way to 

these rooms, Cowie and Wharton passed a number of union 
officials, including Business Agent Robert Fahnestock.
 Fahnestock indicated to Wh
arton that he wanted to speak to 
him.
1  Cowie went on his way while Fahnestock spoke to 
Wharton.  Fahnestock either told Wharton that internal union 
1 There is contradictory testimony as to whether Fahenstock
 touched 
Wharton.  The parties have stipulated that he did not do so in a violent 
matter.  I find that whether he touched Wharton or not is irrelevant to 
any issue in this case.
                                                                    
TEAMSTERS LOCAL 
992
 (UPS GROUND FREIGHT
, INC
.) 545 charges might be filed against him if he testified for the E
m-ployer in the Longworth arbitration (passive v
oice) or that the 
Union might file
 such charges (active voice).  
I conclude it 
makes no difference, so I will assume that the statement was 
made in the passive voice.  In either case, Fahnestock™s intent 

was to discourage Wharton from testifying, and/or to
 indicate 
that there might be adverse consequences if he did so.
 The Longworth arbitration was not heard on February 20.  It 
was apparently heard in May 2014.  Wharton did not testify on 
behalf of UPS in May.  Longworth has not been reinstated to 
his emplo
yment by UPS Freight.  
 On March 10, 2014, the Union notified Wharton by certified 
mail that 
Steward Jeff Atkinson and Gene Longworth had 
brought internal union charges against him.  He was informed 
that a hearing would be conducted on those charges on Apr
il 13.  Attached to the certified letter was a letter dated February 

10, 2014, signed by Steward Atkinson.  The letter accused 

Wharton of bullying union members and conspiring with ma
n-agement in the termination of Gene Longworth.  It did not re
f-erence Whar
ton™s presence at the Omni on February 20 or his 
intention to testify in the arbitration proceeding.
2  It is unclear when the February 10 letter was presented to 
higher officials in the Union, but this was done prior to Febr
u-ary 24.
3  The Union™s executive
 board apparently agreed to 
pursue these charges against Wharton on March 9.  The April 
13 hearing was postponed and no hearing on the union charges 
had been conducted as of October 28, 2014.
 Analysis
 There is little in the way of disputed relevant evidenc
e in this 
case.  The issue herein is simply whether the Union violated 

Section 8(b)(1)(A) in attempting to discourage Ronald Wharton 
from testifying in the Longworth arbitration.
 At first blush it would appear that the Union clearly violated 
the Act pursua
nt to Board precedent.  The Board has long held, 
as a general proposition, that a union violates Section 
8(b)(1)(A) in disciplining an employee for testifying adverse to 
it in an arbitration proceeding, 
Teamsters Local 557 (Liberty 
Transfer Co.), 
218 NLRB 
1117, 1120 (1975).  In 
Graphic 
Communications Local 388M (Georgia Pacific Corp.), 
300 
NLRB 1071,1072
Œ1073 (1990), the Board held that a union 
violates Section 8(b)(1)(A) by disciplining members for appea
r-ing and testifying in arbitration proceedings in a m
anner contr
a-ry to the interests of other employees
Šunless the Union has 
objective evidence of perjury.  The Board™s decision in 
Oil 
Workers Local 7
-103 (DAP, Inc.), 
269 NLRB 129, 130
Œ131 
2 I find the discussion regarding Atkinson™s status in Respondent™s 
brief to b
e irrelevant to any issue in this case.  The General Counsel has 
not alleged that the Union by Atkinson committed an unfair labor pra
c-tice.  The General Counsel™s allegations are limited to Fahnestock™s 
conversation with Wharton on February 20, 2014.  I al
so find the fact 
that Atkinson filed internal union charges against Wharton to be irrel
e-vant to this matter.  These charges do not reference Wharton™s testim
o-
ny at an arbitration proceeding.  
 3 R. Exh. 3, the February 10, 2014 letter states that it was ha
nd d
e-livered, but does not say when it was hand delivered.  Fahnestock test
i-fied that the letter was delivered to Thomas Krause, secretary/treasurer 
of the Union on February 10.  However, there isn™t any nonhearsay 
evidence that this is so.
 (1984), leads me to the conclusion that any restraint or coercion 
of 
members at any stage of the grievance and arbitration pr
o-cess violates the Act.  Fahnestock™s comments to Wharton were 
clearly intended to discourage and coerce him from testifying in 
the Longworth arbitration.
 These decisions are predicated on the doctrin
e that grievance 
and arbitration procedures are a fundamental component of 
national labor policy.  When the Board defers to the grievance 
and arbitration process under the 
Collyer 
doctrine (
Collyer 
Insulated Wire, 
192 NLRB 837 (1971)), those procedures tak
e the place of the Board™s processes.  Thus, one cannot argue 
with the Board™s statement in 
Graphic Communications, 
that ﬁit 
is essential to the integrity of these processes that witnesses feel 
free to testify before an arbitrator without fear of reprisal 
from 
either the employer or the union.ﬂ  The cases cited above have 
not been overruled and would seem to be dispositive of this 
case were it not for the Board™s subsequent decision in 
Office 

Employees Local 251 (Sandia National Laboratories), 
331 
NLRB  141
7 (2001).
 Stated most broadly, the 
Office Employees 
decision stands 
for the proposition that a union violates Section 8(b)(1)(A) only 
when there is a nexus to the employee
-employer relationship 
and a violation of the rights and obligations of employees und
er 
the Act.  However, the Board recognized that the Supreme 
Court in 
NLRB v. Shipbuilders, 
391 U.S. 
418 (1968), ruled that 
a union could not unduly hamper the ability of its members to 

bring a matter to the Board for its consideration.
 The General Counsel has not alleged that Fahnestock™s 
war
ning threatened Wharton™s employment status with UPS 
Freight.  Thus, the issue is whether in the absence of such a 

threat to Wharton™s employment status, the Union, by 
Fahnestock, violated Section 8(
b)(1)(A).
 Unlike the 
Office Employees
 case, this matter does implicate 
policies specific to the National Labor Relations Act.  By i
m-pairing access to the arbitration process, Respondent compr
o-mised a procedure which is often a substitute for the Board™s 

processes.  Indeed, the Board specifically said as much in 
Teamsters Local 788 
(San Juan Islands Cannery)
, 190 NLRB 
24, 26
Œ27 (1971).  Thus, I conclude that the 
Office Employees 
case has no bearing on the instant matter.  Fahnestock violated 

the Act by tryin
g to discourage Wharton from appearing on 
behalf of the employer in the Longworth arbitration.
 I reject Respondent™s argument that Fahnestock did not vi
o-late the Act because he was trying to protect Wharton.  R
e-spondent in its brief argues that Fahnestock 
reasonably believed 
that Atkinson and/or Longworth would file a charge against 
Wharton if he testified on February 20.  There is no basis for 

this contention.  There is no evidence that either Atkinson or 
Longworth indicated to Fahnestock that they would f
ile an 
internal union charge or another internal charge against Wha
r-ton if he testified in the arbitration.  
 Fahnestock did not tell Wharton that Atkinson and Lon
g-worth had already filed a charge against him
Šassuming that 
this was the case and that Fahnes
tock was aware of the letter 
dated February 10.  Indeed, Fahnestock testified that on Febr
u-ary 20, he ﬁmay have been knownﬂ that Atkinson and Lon
g-
worth had already filed charges; not that he knew that they had 
done so. Moreover, Fahnestock, as a union agen
t, is charged 
                                                              DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 546 with the responsibility of knowing that the Union could not 
lawfully process charges against Wharton for testifying in the 

Longworth arbitration.
 CONCLUSION OF 
LAW Respondent, the International Brotherhood of Teamsters, 
Local 992, violated Se
ction 8(b)(1)(A) of the Act by threate
n-ing or implying that Ronald Wharton could be brought up on 
internal union charges if he testified for his employer in an 
arbitration proceeding on February 20, 2014.
 REMEDY
 Having found that the Respondent has engaged
 in certain u
n-fair labor practices, I shall order it to cease and desist therefrom 

and to take certain affirmative action designed to effectuate the 

policies of the Act.
 [Recommended Order omitted from publication.]
   